Citation Nr: 1207213	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected nasal deflection status post septorhinoplasty.  

2.  Entitlement to a compensable evaluation for nasal deflection status post septorhinoplasty.  

3.  Entitlement to an evaluation in excess of 20 percent for cervical pain due to C3-4 segmentation. 

4.  Entitlement to an evaluation in excess of 10 percent for a thoracolumbar paraspinous muscle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION


The Veteran served on active duty from May 1991 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A  hearing was held in December 2009, in Phoenix, Arizona, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board remanded the case for further development in April 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained   

2.  The Veteran has been shown to have allergic rhinitis that is related to his service-connected nasal deflection status post septorhinoplasty. 

3.  The Veteran does not have traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on the both sides or complete obstruction on one side.

4.  The Veteran's cervical spine pain due to C3-4 segmentation is not productive of
forward flexion of the cervical spine  limited to15 degrees or less; favorable ankylosis of the entire cervical spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

5.  The Veteran's thoracolumbar paraspinous muscle strain is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, allergic rhinitis is proximately due to or the result of his service-connected nasal deflection status post septorhinoplasty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The criteria for a compensable evaluation for nasal deflection status post septorhinoplasty have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6502 (2011). 

3.  The criteria for an evaluation in excess of 20 percent for cervical spine pain due to C3-4 segmentation have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for a thoracolumbar paraspinous muscle strain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for allergic rhinitis.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The RO also provided the appellant with notice in connection with his claims for increased evaluations in August 2006, prior to the initial decision on the claims in November 2006, as well as in July 2009 and April 2010.  The case was later readjudicated in supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the August 2006 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The August 2006, July 2009, and April 2010 letters further listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

In addition, the August 2006 letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  He was also advised of how disability ratings and effective dates are determined in the August 2006, July 2009, and April 2010 letters.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

In addition, the Veteran was afforded VA examinations in September 2006, April 2010, and May 2010 in connection with his claims for increased evaluations.  He failed to report for VA examinations scheduled in August 2009.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 and May 2010 VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disabilities in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


I.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for allergic rhinitis. In his June 2006 claim and in a September 2006 statement, the Veteran reported that he had experienced discomfort and breathing problems in service and underwent a septorhinoplasty.  He indicated that the procedure was not effective and that he subsequently experienced allergies, recurrent sinus congestion and infections, pressure headaches, and difficulty breathing at night, during cold seasons, and at high altitudes.  

The Veteran's service treatment records include three dental treatment history questionnaires dated in May 1991, July 1992, and July 1993.  He reported having unspecified "sinus problems" in July 1992, but denied having any sinus problems in 1991 and 1993.  No comments regarding sinuses or allergies were otherwise noted in the dental treatment records.  

In August 1992, the Veteran underwent a septorhinoplasty to correct a traumatic nasal deformity.  The deformity and the nature of the trauma were not noted on an April 1991 enlistment physical examination or in the records of the surgical procedure.  Although the Veteran was treated on two subsequent occasions for acute upper respiratory viral infections, clinicians did not diagnose chronic allergies or sinusitis or mention any contribution by a septum deviation to the symptoms of sinus pain and congestion.  The Veteran received an early honorable discharge because of orthopedic disabilities, but his service treatment records do not contain the results of a discharge physical examination.  

A search of VA outpatient treatment records dated from August 1995 to January 2009 showed no treatment for allergic rhinitis or sinus infections other than a specialist consultation in September 2006 when a VA physician noted the Veteran's reports of nasal obstruction at night and especially during the allergy season with sinus drainage, mucus, and nausea.  The Veteran had indicated that he self-treated the symptoms with over-the- counter medication.  The physician diagnosed him with an acquired nasal defect and recommended an "allergy plan" and an additional rhinoplasty.   VA records are silent for any follow-up on these recommendations.  

The Veteran was subsequently provided a VA examination in September 2006.  The examiner indicated that the claims file was not available for review, but noted the Veteran's report that he had a crooked nose since childhood and did not recall any nasal trauma.  The Veteran indicated that he did not have breathing problems prior to the rhinoplasty in 1992 to correct the deformity, but stated that breathing problems emerged after the surgery.  He reported experiencing recurrent sinus infections and congestion, which were more severe on the left side, with postnasal drainage and sinus pressure.  He also indicated that he self-medicated the symptoms with over-the-counter decongestant medication, inhalers, and occasionally antibiotics from family members.  On physical examination, the examiner noted a severe deviation of the lower two-thirds of the nose to the right, but there was no obstruction, spurs, or nasal polyps.  He also indicated that there was mild to moderately hypertrophic, clear rhinitis with mucus throughout the nasal vault.  The examiner diagnosed the Veteran with allergic rhinitis and a deviated lower nasal pyramid.  

During his December 2009 hearing, the Veteran testified that he experienced sinus infections two to three times per year lasting about one week that he treated with over-the-counter medication.  He also stated that he experienced nightly difficulty breathing because of "clogging."  The Veteran indicated that he did receive VA treatment for the symptoms during his of VA vocational rehabilitation training.  

In April 2010, the Board remanded the claim to provide the Veteran proper notice, to obtain his VA vocational rehabilitation records, and to obtain an additional medical opinion.  In April 2010, the Appeals Management Center (AMC) provided adequate notice, and VA vocational rehabilitation records were obtained and associated with the claims file sometime after June 2010.  Related outpatient treatment records are negative for any complaints, treatment, or diagnosis of allergy, sinus, or breathing symptoms.  A September 2006 functional capacity assessment showed that the Veteran was able to work outdoors and indoors in all weather without incapacity because of dust, pollen, fumes, or odors.  

The Veteran was also provided a VA examination in April 2010.  The physician noted the septorhinoplasty in service and the post-surgery nasal obstruction reported by the Veteran with symptoms of congestion, difficulty breathing, itchy watery eyes, and drainage.   A physical examination revealed a deviation of the nasal septum and dorsum producing a 50 percent obstruction on the left side.  Mucosal tissues of the nose were somewhat edematous with drainage to the throat.  The examiner diagnosed him with allergic rhinitis and concluded that the symptoms were a continuation of the allergy symptoms first identified and treated in service and from the partially successful septorhinoplasty.  

Based on the foregoing evidence, the Board concludes that service connection for allergic rhinitis is warranted.  Although he was diagnosed with an acute respiratory infection at the time, the Veteran was treated on two occasions in service for nasal congestion.  He was also documented as having a septorhinoplasty in service, and he has reported having a continuity of symptomatology since that time.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the appellant is competent to give evidence about what he experienced; i.e., that he has had sinus congestion and infections since active duty. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

There is no reason to doubt the credibility of the Veteran's statements that he has had the symptoms of allergic rhinitis since service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006). 

Moreover, the April 2010 VA examiner did render a medical opinion relating the Veteran's allergic rhinitis to his service-connected nasal deflection status post septorhinoplasty.  The Board notes that the opinion was based on the fact the Veteran's allergy symptoms were first treated in service.  Although there is no documentation that the Veteran actually had allergy symptoms in service, his service treatment records do reflect sinus problems and respiratory infections.  Moreover, the Veteran is competent to describe his symptoms in service.  Thus, the examiner based his opinion on findings documented in the record.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current allergic rhinitis is causally or to his service-connected nasal deflection status post septorhinoplasty.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for allergic rhinitis is warranted. 

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 


A.  Nasal Deflection Status Post Septorhinoplasty

The Veteran is currently assigned a noncompensable evaluation for his nasal deflection status post septorhinoplasty pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that diagnostic code, a 10 percent disability evaluation is warranted for traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his nasal deflection status post septorhinoplasty.  In this regard, the September 2006 VA examiner indicated that the Veteran had a severe deviation of the lower two-thirds of the nose, but an essentially midline septum with no polyps or nasal obstruction.  The April 2010 VA examiner also indicated that the Veteran only had a 50 percent nasal airway obstruction on the left side.  There is no other evidence discussing whether the Veteran actually has an obstruction of the nasal passage.  Thus, the most severe nasal obstruction noted at any time since the surgery in service was a 50 percent obstruction on one side only.  As such, the Veteran has not been shown to have traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.   Therefore, an increased evaluation is not warranted.  


B.  Cervical and Thoracolumbar Spine Disabilities

The Veteran is currently assigned a 20 percent disability evaluation for cervical pain due to C3-4 segmentation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  He is also assigned a 10 percent disability evaluation for a thoracolumbar paraspinous muscle strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120;  the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is for assignment when there is forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2)); see also 38 C.F.R. § 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id.  Note (2). 


Cervical Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his cervical spine pain due to C3-4 segmentation.  The evidence of record does not show him to have forward flexion of the cervical spine limited to15 degrees or less or favorable ankylosis of the entire cervical spine.  In fact, the September 2006 VA examiner stated that the range of motion of the cervical spine was normal in all directions without pain or additional loss of function on repetition.  The May 2010 VA examiner also noted that the Veteran had forward flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, and right lateral flexion to 25 degrees.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's cervical spine is immobile or fixed in place.  In addition, the September 2006 VA examiner stated that there was no cervical spine ankylosis.

Moreover, the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least four weeks.  Moreover, he told the September 2006 VA examiner that he did not have any incapacitating episodes and reported only missing one week of work during the previous year due to neck pain.  As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his cervical spine pain due to C3-4 segmentation. The evidence of record does not identify any separate neurological findings or disability.  

The Veteran did report having neck pain radiating to his arms in a September 2006 statement, and he told the September 2006 VA examiner that he had numbness and radiating pain to the right arm.  However, upon examination in September 2006, there were no reflex or sensory abnormalities.  

Similarly, the Veteran testified in April 2010 that his cervical pain radiated to his right arm and also reported such symptomatology to the May 2010 VA examiner.  However, a physical examination in May 2010 did not reveal any sensory, reflex, or muscle strength abnormalities.  In fact, the examiner specifically commented that he did not find any sensory loss or reflex changes in the upper extremities.  The Veteran also denied having any bowel or bladder dysfunction.  

Thus, despite the Veteran subjective complaints, there was no evidence of any of his reported symptomatology upon examination.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 20 percent disability evaluation under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2006 VA examiner commented that the Veteran's range of motion was normal without pain or the additional loss of function on repetition.  There was also no evidence of weakness or pain on motion.  In addition, the May 2010 VA examiner stated that the Veteran did not have additional loss due to pain, fatigue, lack of endurance, or incoordination.  The examiner did note that there was pain on rotation, but he did not record any limitation in the range of motion.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's cervical spine pain due to C3-4 segmentation. 


Thoracolumbar Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his thoracolumbar paraspinous muscle strain.  The evidence of record does not show him to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In fact, the September 2006 VA examiner stated that the range of motion of the thoracolumbar spine was normal in all directions without pain or additional loss of function on repetition.  The May 2010 VA examiner also noted that the Veteran had flexion to 90 degrees, extension to 30 degrees, left and right lateral bending to 30 degrees, and bilateral rotation to 30 degrees.  

Moreover, the evidence of record does not show the Veteran to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2006 VA examiner stated that there were no posture or gait abnormalities.  There was also no muscle spasms, tenderness, weakness, atrophy, guarding, or pain on motion.   In fact, the September 2006 VA examiner even commented that there was no diagnosis for the thoracolumbar spine.  Similarly, the May 2010 VA examiner commented that the Veteran's lumbosacral spine was completely normal and noted that he stood erect with a level pelvis.  There was also no lumbar lordosis.  The examiner concluded that the Veteran's history and low back examination are normal 

Moreover, the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least two weeks.  Moreover, the May 2010 VA examiner stated that there was no acute flare-up or change in the past year.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his thoracolumbar paraspinous muscle spasm.  The evidence of record does not identify any separate neurological findings or disability.  In fact, the September 2006 VA examiner indicated that there were no reflex or sensory abnormalities.  

The Veteran did testify in April 2010 that his low back pain radiated to his right leg; however, he told the May 2010 VA examiner that he did not have low back discomfort.  He also denied having any bowel or bladder dysfunction at the time of the examination.  The examiner commented that the examination was entirely normal and noted that the Veteran did not have any complaints.  Thus, there was no evidence of any symptomatology upon examination.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's thoracolumbar spine is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2006 VA examiner indicated that the Veteran's thoracolumbar spine was normal and that there was no pain or additional loss of function on repetition.   The May 2010 VA examiner also stated that there was no decrease because of pain, fatigue, lack of endurance, or incoordination.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his thoracolumbar paraspinous muscle strain.  


C.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's nasal, cervical spine, and thoracolumbar spine disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected nasal deflection, cervical spine disability, and thoracolumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 





ORDER

Subject to the provisions governing the award of monetary benefits, service connection for allergic rhinitis is granted.

A compensable evaluation for nasal deflection status post septorhinoplasty is denied. 

An evaluation in excess of 20 percent for cervical pain due to C3-4 segmentation is denied. 

An evaluation in excess of 10 percent for a thoracolumbar paraspinous muscle strain is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


